Reasons for Allowance
	This allowance is in response to the amendment filed March 31, 2021 by which claims 1, 5, and 9 were amended.
The prior art of record fails to show, suggest or provide rationale for the claimed combination of claim 1, and specifically for the first and second floor which “together form a scalloped floor extending between the… flanges” (see the amendment to claim 1, in lines 8-9).
Applicant’s arguments (see page 4 of the “Remarks” filed March 31, 2021), discussing Figure 144C and the “scalloped floor” are found to be persuasive, in view of the amendment incorporating such language into claim 1. The Examiner agrees that Davis et al. ‘325, utilized in the rejection in the Office action mailed January 27, 2021, does not shows such a feature, nor does the cited art of record. 

Terminal Disclaimer
The terminal disclaimer filed on March 31, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,702,075, 10,278,516, 9,820,584, and 9,173,504 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571)272-6832.  The examiner can normally be reached on generally Monday through Thursday, 8am to 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair . Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        

April 12, 2021